DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In paragraph 0017, line 14, the phrase “rotates threaded roads 104” should read “rotates threaded roads 112”.

Drawings

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, “the plurality of sensors” (recites within claim 15) must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections

Claims 1 and 14 are objected to because of the following informalities that requires appropriate corrections:
In regards to claim 1, line 10, the limitation “the first and second driveshaft” should read “the first and second driveshafts”.
In claim 1, line 12, the elimination “the top half and the bottom half” should read “the first top half and the first bottom half”.
In claim 1, line 14-15, the elimination “the top half and the bottom half” should read “the second top half and the second bottom half”.
In claim 14, line 4, the limitation “the first and second pulley” should read “the first and the second adjustable pulley”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 1 recite the limitations “a first driveshaft coupled to a first threaded rod” (in line 2) and “a second driveshaft coupled to a second threaded rod” (in line 4); however, according to paragraphs 0017, 0020-0021, and 0023-0025, the first pulley (101/ 201/ 301) is directly connected to a car motor via the first driveshaft (105/ 205/ 305), while the second pulley (102/ 202/ 302) is directly connected to a car wheel via the second driveshaft (106/ 206/ 306). That is, the first driveshaft (105/ 205/ 305) appears to be coupled to the first pulley (101/ 201/ 301) instead of the first threaded rod (112/ 212/ 312), and the second driveshaft (106/ 206/ 306) appears to be coupled to the second pulley (102/ 202/ 302) instead of the second threaded rod (112/ 212/ 312). In fact, the specification makes no mention of the first driveshaft (105/ 205/ 305) being coupled to the first threaded rod (112/ 212/ 312) or the second pulley (102/ 202/ 302) being coupled to the second threaded rod (112/ 212/ 312). Therefore, limitations in lines 2 and 4 of claim 1 appears to contradict the written description of the claimed invention in applicant’s specifications.

Claims 2-6, 13, and 15-17 depends from claim 1. Subsequently, claims 2-6, 13, and 15-17 are also rejected for the reasons set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “the first driveshaft” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation “the second driveshaft” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim 12 limitation “the controller has a preset mode for high-speed travel” (in line 1) renders the claim vague and indefinite. It’s unclear what structure of the claimed continuously variable transmission system constitutes a “high-speed travel”, or what structure/ component performs a “high-speed travel”. Clarification by the applicant is required.

Claim 13 recites the limitation “the CPU” in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if “the CPU” is referring to the controller in parent claim 1, or if it’s referring to an entirely separate/ distinct structure. Clarification by the applicant is required.

Claim 13 limitation “the CPU has a preset mode for high torque travel” (in line 1) renders the claim vague and indefinite. It’s unclear what structure of the claimed continuously variable transmission system constitutes a “high torque travel”, or what structure/ component performs a “high torque travel”. Clarification by the applicant is required.

Claims 15-17 depends from claim 13. Subsequently, claims 15-17 are also rejected as being indefinite for the reasons set forth above.

Claim 17 recites the limitation “the user input” in line 1. There is insufficient antecedent basis for this limitation in the claim. Furthermore, it’s unclear how “the user input” in claim 17 is related to “the input signal” and “the output signal” in parent claim 1. In other words, is “the user input” referring to the input signal received by the controller or is it referring to the output signal send by said controller. Clarification by the applicant is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Heyer (U.S. Patent 3,362,241 A).

In regards to claim 7, Heyer teach (Figures 13-17) a continuously variable transmission system (variable pulley belt drive assembly illustrated in figure 13) comprising: a first adjustable pulley (input pulley assembly ‘IP’) and a second adjustable pulley (output pulley assembly ‘OP’); a belt (belt ‘B’) being around an outer surface of both the first adjustable pulley (input pulley assembly ‘IP’) and the second adjustable pulley (output pulley assembly ‘OP’); a controller (input pulley adjustor mechanism 200, the output pulley adjustor mechanism 201, and the electrical control means/ motor control circuitry illustrated in figure 17; see also Col. 11, line 17 - Col. 12, line 13) programed to signal a motor (electric motors 203) to adjust a first disk (adjuster pinion 43 that engages with the adjuster collar 35 of the input pulley assembly ‘IP’) and a second disk (adjuster pinion 43 that engages with the adjuster collar 35 of the output pulley assembly ‘OP’); wherein, the first adjustable pulley (input pulley assembly ‘IP’) and the second adjustable pulley (output pulley assembly ‘OP’) are both adjusted by rotating the first disk (adjuster pinion 43 that engages with the adjuster collar 35 of the input pulley assembly ‘IP’) and the second disk (adjuster pinion 43 that engages with the adjuster collar 35 of the output pulley assembly ‘OP’) (see also Col. 9, line 34 - Col. 14, line 51).

In regards to claims 8 and 11, Heyer teach all intervening claim limitations as shown above. Heyer further teach (Figure 13-17), a first threaded rod (adjuster collar 35 of the input pulley assembly ‘IP’) being coupled to the first disk (adjuster pinion 43 that engages with the adjuster collar 35 of the input pulley assembly ‘IP’) and adapted to adjust the first adjustable pulley (axially adjustable pulley section 25 of the input pulley assembly ‘IP’); a second threaded rod (adjuster collar 35 of the output pulley assembly ‘OP’) being coupled to the second disk (adjuster pinion 43 that engages with the adjuster collar 35 of the output pulley assembly ‘OP’) and adapted to adjust the second adjustable pulley (axially adjustable pulley section 25 of the output pulley assembly ‘OP’); wherein, both the first adjustable pulley (input pulley assembly ‘IP’) and the second adjustable pulley (output pulley assembly ‘OP’) are two conical halves (figures 14 clearly illustrate, the input pulley assembly ‘IP’ and the output pulley assembly ‘OP’, each including a fixed pulley section 21 and an axially adjustable pulley section 25).

In regards to claim 12, Heyer teach all intervening claim limitations as shown above. Heyer further teach (Figure 13-17), the controller (input pulley adjustor mechanism 200, the output pulley adjustor mechanism 201, and the electrical control means/ motor control circuitry illustrated in figure 17) having a preset mode for high-speed travel (Col. 11, line 17 - Col. 14, line 26 and Col. 14, line 43-51 disclose, the electrical control means/ motor control circuitry illustrated in figure 17, the input pulley adjustor mechanism 200, the output pulley adjustor mechanism 201, collectively being configured to appropriately operate the electric motors 203 so as to adjusted the input pulley assembly ‘IP’ and the output pulley assembly ‘OP’; the adjustment of the input pulley assembly ‘IP’ and the output pulley assembly ‘OP’ resulting in the variable pulley belt drive assembly generating variable output speeds; the manually removable controller 14a of said electrical control means can be manually operated by a user to selectively control the output speed generated by the variable pulley belt drive assembly; and said electrical control means having a high speed/ ratio limit switch 211 and a low speed/ ratio limit switch 212; therefore, it is clear that the electrical control means include various preset modes, to include a high output speed generating mode, that can be preferably selected by a user via the manually removable controller 14a).

In regards to claim 14, Heyer teach (Figures 13-17) a continuously variable transmission system (variable pulley belt drive assembly illustrated in figure 13) comprising: a first adjustable pulley (input pulley assembly ‘IP’) having a first varying diameter (diameter defined by the separation distance between the fixed pulley section 21 and the axially adjustable pulley section 25 of the input pulley assembly ‘IP’) and a second adjustable pulley (output pulley assembly ‘OP’) having a second varying diameter (diameter defined by the separation distance between the fixed pulley section 21 and the axially adjustable pulley section 25 of the output pulley assembly ‘OP’); a belt (belt ‘B’) being around an outer surface of both the first adjustable pulley (input pulley assembly ‘IP’) and the second adjustable pulley (output pulley assembly ‘OP’); and a motor (electric motors 203) that is adapted to adjust a first disk (adjuster pinion 43 that engages with the adjuster collar 35 of the input pulley assembly ‘IP’) and a second disk (adjuster pinion 43 that engages with the adjuster collar 35 of the output pulley assembly ‘OP’); wherein, the firs varying diameter (diameter defined by the separation distance between the fixed pulley section 21 and the axially adjustable pulley section 25 of the input pulley assembly ‘IP’) of the first adjustable pulley (input pulley assembly ‘IP’) and the second varying diameter (diameter defined by the separation distance between the fixed pulley section 21 and the axially adjustable pulley section 25 of the output pulley assembly ‘OP’) of the second adjustable pulley (output pulley assembly ‘OP’) are both adjusted according to a user input (Col. 12, line 51 - Col. 13, line 16 and Col. 14, line 43-51 disclose, the input pulley assembly ‘IP’ and the output pulley assembly ‘OP’ can both be adjusted manually by an operator via the manually removable controller 14a; where said manually resolvable controller 14a is configured to appropriately control the electric motors 203 through the electrical control means/ motor control circuitry so as to achieve the selected output speed generated by the variable pulley belt drive assembly illustrated in figure 13) by rotating the first disk (adjuster pinion 43 that engages with the adjuster collar 35 of the input pulley assembly ‘IP’) and the second disk (adjuster pinion 43 that engages with the adjuster collar 35 of the output pulley assembly ‘OP’) (see also Col. 9, line 34 - Col. 14, line 51).

Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (Chinese Patent Application Publication CN105697700A hereinafter referred to as “Lei”).

In regards to claim 7, Lei teach (Figures 1-8) a continuously variable transmission system (motor-controlled mechanical transmission speed-adjusting metal belt-type continuously variable transmission illustrated in figure 1 and described in the Abstract) comprising: a first adjustable pulley (active pulley cone-disc mechanism composed of the active movable cone 11 and the active fixed cone disc 14) and a second adjustable pulley (driven pulley cone-disc mechanism composed of the driven movable cone disc 31 and the driven fixed cone disk 37); a belt (V-shaped belt 13) being around an outer surface of both the first adjustable pulley (active pulley cone-disc mechanism) and the second adjustable pulley (driven pulley cone-disc mechanism); a controller (transmission control unit/ TCU, which includes the position adjustment module, the speed adjustment module, the thyristor rectifier module, the position feedback correction module, and the cross-coupling algorithm calculation module, as disclosed in paragraphs 0140-0146 of the translated CN105697700A provided with this office action) programed to signal a motor (first motor 4 and/ or second motor 26) to adjust a first disk (worm wheel that is fixed to one end of the first screw shaft 7 and that messes/ engages with the worm 6; see also paragraphs 0032, 0094, 0119, and 0121-0122 in the translated CN105697700A provided with this office action) and a second disk (worm wheel that is fixed to one end of the second screw shaft 22 and that messes/ engages with the worm 23; see also paragraphs 0032, 0098, 0119, and 0121-0122 in the translated CN105697700A provided with this office action); wherein, the first adjustable pulley (active pulley cone-disc mechanism) and the second adjustable pulley (driven pulley cone-disc mechanism) are both adjusted by rotating the first disk (worm wheel that is fixed to one end of the first screw shaft 7 and that messes/ engages with the worm 6) and the second disk (worm wheel that is fixed to one end of the second screw shaft 22 and that messes/ engages with the worm 23) (see also paragraphs 0067-0166 in the translated CN105697700A provided with this office action).

In regard to claims 8, Lei teach all intervening claim limitations as shown above. Lei further teach (Figures 1-8), the continuously variable transmission system (motor-controlled mechanical transmission speed-adjusting metal belt-type continuously variable transmission illustrated in figure 1 and described in the Abstract) also comprising: a first threaded rod (first screw shaft 7) that is coupled to the first disk (worm wheel that is fixed to one end of the first screw shaft 7 and that messes/ engages with the worm 6) and adapted to adjust the first adjustable pulley (active pulley cone-disc mechanism composed of the active movable cone 11 and the active fixed cone disc 14); and a second threaded rod (second screw shaft 22) that is coupled to the second disk (worm wheel that is fixed to one end of the second screw shaft 22 and that messes/ engages with the worm 23) and adapted to adjust the second adjustable pulley (driven pulley cone-disc mechanism composed of the driven movable cone disc 31 and the driven fixed cone disk 37).

In regards to claims 9-10, Lei teach all intervening claim limitations as shown above. Lei further teach (Figures 1-8), a first driveshaft (driving shaft 1,) being connect to a car motor (as disclosed in paragraphs 0012, 0039, and 0068 of the translated CN105697700A provided with this office action), and a second driveshaft (driven shaft 38) being connect to a car wheel set (as disclosed in paragraph 0105 of the translated CN105697700A provided with this office action, the driven shaft 38 is coupled to a vehicle axle via the collective arrangement of the main reducer gear 33, the intermediate gear shaft 34, the main reducer input pinot 35, the intermediate large gear 36, and the intermediate pinion 39. Since vehicle axles generally supports wheels of the vehicles, it is recognized that driven shaft 38 is mechanically connected to the wheels of a vehicle through a speed reducer and the vehicle axle described in paragraph 0105).

In regards to claim 11, Lei teach all intervening claim limitations as shown above. Lei further teach (Figures 1-8), the first adjustable pulley (active pulley cone-disc mechanism composed of the active movable cone 11 and the active fixed cone disc 14) and second adjustable pulley (driven pulley cone-disc mechanism composed of the driven movable cone disc 31 and the driven fixed cone disk 37) both having two conical halves (figure 1 clearly illustrate, the active pulley cone-disc mechanism being formed from the active movable cone 11 and the active fixed cone disc 14, while the driven pulley cone-disc mechanism being formed from the driven movable cone disc 31 and the driven fixed cone disk 37).

Allowable Subject Matter

Claims 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action for the following reason:
The prior art of record, either individually or in combination, fail to teach or suggest, a continuously variable transmission system with the specific structure recited within independent claim 1. In particular, a continuously variable transmission system comprising: a first driveshaft coupled to a first threaded rod; a first pulley having a first top half and a first bottom half that defines a first varying diameter; the first threaded rod being attached the first pulley; a second driveshaft coupled to the second threaded rod; a second pulley having a second top half and a second bottom half that defines a second varying diameter; the second threaded rod being attached the second pulley; a belt wrapped around an outer surface of both the first and second pulleys; a controller programed to receive an input signal from both the first and second driveshafts, and to send an output signal to a motor configured to adjust a first disk and a second disk; wherein, the rotation of the first disk adjust both the first top half and the first bottom half of the first pulley along the first threaded rod, while the rotation of the second disk adjust both the second top half and the second bottom half of the second pulley along the second threaded rod. As detailed above, Heyer or alternatively Lei (which is considered to be the closest related prior art to applicants claimed invention), both propose a continuously variable transmission system having a relatively similar structural and/ or functional configuration to applicant’s claimed continuously variable transmission system described by claim 1 limitations. However, in the continuously variable transmission systems taught by Heyer and Lei, only one half of the first pulley and only one half of the second pulley are designed to be adjusted along the corresponding first threaded rod and the second threaded rod when the first and second disks are rotated by the motor, while the other half of the first pulley and the other half of the second pulley remain fixed/ stationary with respect to said first and second threaded rods. Furthermore, Heyer also does not disclose the continuously variable transmission system including any means to send an input signal from the first and second driveshafts to the controller; on the contrary, the controller of said continuously variable transmission system is simply configured to send an output signal to the motor that drives the first and second disks. In addition, all other pertinent/ analogues prior art references identified by the examiner, further fail to explicitly teach or render obvious, the collective structural and functional arrangement recited within claim 1. Accordingly, claim 1 limitations appear to contain allowable subject matter over cited prior art disclosures; specially when said limitations are viewed in light of applicant’s specification.

Claims 2-6, 13, and 15-17 would be allowable if rewritten to overcome the respective rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and/ or the 35 U.S.C. 112(b) and/ or under 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claims 2-6, 13, and 15-17 depends from parent claim 1 (which contain allowable subject matter as noted above). Subsequently, claims 2-6, 13, and 15-17 also include the allowable subject matter in claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                /MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654